EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-113851) on Form S-8of Champion Industries, Inc. and Subsidiaries of our report dated January 19, 2009, on our audits of the consolidated financial statements, and thefinancial statement schedule, which appear in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of Champion Industries, Inc. and Subsidiariesfor the year ended October 31, 2008. /s/ARNETT & FOSTER, P.L.L.C. Charleston, West Virginia January
